REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a carbon nanotube (“CNT”) aggregate of a sheet shape comprising a non-aligned portion of CNTs wherein the thickness of the non-aligned portion is (1) from 1 to 20 m and (2) from 0.1 to 40% of the thickness of the CNT aggregate. 
 	Maeno (US 2011/0039095) teaches CNT aggregate but fails to describe whether the aggregate includes a non-aligned portion.  The method of Maeno involves growing CNT aggregate by leaving the mixed gas H2/He/C2H4 that has been filled in the quartz tube to stand for 20-30 minutes at 765oC (Maeno, Examples 1-2).  MASUDA et al. (WO 2017-159661; US 2019/0071265) teaches CNT aggregate that is oriented perpendicular to a substrate.  The method of Masuda involves CNT aggregates by leaving the mixed gas H2/He/C2H4 that has been filled in the quartz tube for 30 minutes at 765oC (Masuda, Production Example 1, para. 0103).  This method of Masuda is exactly the same as Maeno method in US 2011/0039095.  Therefore, from this teaching of Masuda, it  is expected that the method of Maeno also results in essentially aligned CNTs.  
	Similar to Masuda as discussed above, MAENO (JP 2014-098107) teaches essentially oriented CNT aggregates.  Here, Maeno (JP) method involves carbon nanotubes being grown by leaving the mixed gas H2/He/C2H4 that has been filled in the quartz tube for 10-30 minutes at 765oC (Examples 1-9).  This method is exactly the same as Maeno method in US 2011/0039095.  Thus, Maeno (US) method is expected to result in essentially aligned CNTs as those in Maeno (JP). 
	HATA et al (US 2013/0244019)  is equivalent to the publication WO 2012/018117 which is used as reference in the Reasons for Opposition submitted to the Japanese patent Office.  According to Hata, the CNT aggregate is described as “essentially non-orientated or has a low level of orientation” (Hata, para. 0188 and Figure 18 & 20(c)).  Therefore, the CNT aggregate of Hata fails to meet the claimed feature of thickness of the non-aligned portion being from 0.1% to 40% of the thickness of the CNT aggregate.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 9, 2022